Citation Nr: 1814493	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-28 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for degenerative disc disease of the lumbar spine. 

2.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), evaluated at 50 percent prior to May 1, 2012, 100 percent prior to July 1, 2012, and as 50 percent disabling thereafter. 

3.  Entitlement to service connection for hypertension, to include as secondary to PTSD. 

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD. 

5.  Entitlement to service connection for sleep apnea. 

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Army from March 1989 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011, February 2013, and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Jurisdiction of the case was subsequently transferred to the RO in Waco, Texas.

In May 2017, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.

As for a TDIU, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In the May 2017 Board hearing, the Veteran raised the issue of his employability.  Therefore, in light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue despite the fact that the RO never issued a Statement of the Case (SOC) addressing the issue.

The Board notes that additional treatment records have been associated with the record since the claims were last adjudicated in the May 2015 Statement of the Case (SOC).  Additionally, in May 2017, the Veteran's representative submitted additional evidence which has not been considered by the RO.  However, since the Veteran's substantive appeal was received after February 2, 2013, the Board is no longer required to obtain a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)  Thus, the Board will consider the newly submitted evidence in the first instance. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

Degenerative Disc Disease of the Lumbar Spine

The Veteran asserts that he is entitled to a compensable evaluation for his lumbar spine disability.  The Veteran was last afforded a VA examination in October 2010.  At the time, the examiner noted that the Veteran experienced intermittent pain with remissions, and used a heating pad as needed for the pain.  In an August 2016 VA treatment record, the treating physician stated that the Veteran needed a new walking cane.  He noted that in the last three months, the Veteran had a significant decrease in his ability to walk and climb stairs, and there were changes to his balance or coordination.  During his May 2017 Board hearing, the Veteran stated that his symptoms had worsened.  In the past year, the Veteran had been receiving two needle injections in his back, which had been increased to four injections.  The Veteran also reported having acupuncture therapy beginning in March 2017.  Therefore, the Veteran should be afforded a new examination particularly in light of his contentions of his disability worsening with time. 

PTSD 

The Veteran asserts that he is entitled to an increased evaluation for his PTSD.  The Veteran received his last VA examination in March 2013.  At the time, he received a global assessment of functioning (GAF) score of 60.  The examiner determined that the Veteran displayed moderate PTSD with moderate social and occupational impairment.  However, the Veteran displayed symptoms of depressed mood, anxiety, chronic sleep impairment, flattened affect, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner noted that the Veteran reported both suicidal and homicidal ideation without current intent.  The Veteran also stated that he has had physical quarrels with all three of his wives, and in the past has choked his wife, which does not appear to have been considered in the evaluation of his PTSD symptoms. 

In his May 2017 Board hearing, the Veteran confirmed that his PTSD has worsened, with an increase to weekly visits with his doctor.  The Veteran stated that he was given stronger medications to help with his nightmares and to help keep him calm.  He also stated that he had panic attacks and a lot of trouble with his memory now.  On remand, the Veteran should be afforded a new examination. 


Hypertension 

The Veteran asserts that he is entitled to service connection for hypertension, as secondary to his service-connected PTSD. 

In a May 1991 service treatment record, the Veteran was noted to have possible hypertension and a blood pressure follow-up was conducted. 

In a March 2013 VA examination, the examiner found that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran had a family history of hypertension, and was diagnosed with hypertension in January 2003.  The Veteran was not diagnosed with PTSD until August 2010.  The examiner observed that the Veteran's blood pressure was elevated during the examination but went on to state that the Veteran's hypertension had improved after treatment. 

In his May 2017 Board hearing, the Veteran stated that his hypertension was secondary to the medication prescribed for his PTSD or for his back.  His representative cited several blood pressure readings taken between February and April of 2017.  The Veteran stated that he was taking three or four medications at that time for his blood pressure. 

There is no indication that the Veteran's PTSD and back medications were considered as a factor for the aggravation of his hypertension.  On remand, an addendum opinion should be obtained. 

Erectile Dysfunction 

The Veteran contends that he is entitled to service connection for erectile dysfunction, as secondary to his service-connected PTSD.  The evidence contains two conflicting reports regarding secondary service connection for this disability. 

In a March 2013 VA examination for male reproductive system conditions, the examiner found that the Veteran's erectile dysfunction was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. In his secondary service connection rationale, the examiner stated that the Veteran reported erectile dysfunction in February 2008 and was not diagnosed with depression and PTSD until August 2010.  The examiner noted that there were no further complaints of erectile dysfunction after the February 2008 visit.  The record shows a May 2016 VA treatment record, where a list of the Veteran's active medications includes a prescription for Sildenafil, which is used to treat erectile dysfunction.  Further, in a September 2016 VA treatment record, the Veteran reported erectile dysfunction with suprapubic pain for 4 days and hematuria for 48 hours.

In a March 2013 VA PTSD examination, the examiner noted that the Veteran's erectile dysfunction was as likely as not associated with either medication for PTSD or PTSD itself.  He went on to note that the Veteran's erectile dysfunction was as likely as not caused by PTSD, PTSD medication, or his alcohol dependency.  However, no rationale was given to support this conclusion. 

On remand, an addendum opinion should be obtained to determine whether secondary service connection for erectile dysfunction is warranted. 

Sleep Apnea 

The Veteran asserts that he is entitled to service connection for sleep apnea.  There is no evidence of in-service treatment for sleep apnea.  However, during his May 2017 Board hearing, the Veteran contended that he developed sleep apnea as a result of being around burning oil wells, fumes, and burning feces while in Desert Storm.  In a September 2010 VA examination, the examiner noted that the Veteran had a positive history of sleep apnea, with the following possibly related symptoms: daytime hypersomnolence, snoring, and sleep disruption.  The Veteran was listed as having chronic fatigue syndrome with an onset date of 1991.  The Veteran stated that he had problems with feeling tired all the time since 1991.  He relayed feeling sleepy all the time, with instances of falling asleep on the job.  The Veteran had a positive history of snoring and episodes of witnessed apnea per his wife.  The Veteran also had nightmares due to his PTSD symptoms.  In a January 2013 VA examination, the Veteran received a diagnosis of PTSD with depression, anxiety, and sleep disturbances. 

On remand, the Veteran should be afforded an examination, to include consideration of his sleep apnea as secondary to PTSD. 

TDIU 

Moreover, as previously discussed, the issue of entitlement to TDIU is on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In his May 2017 Board hearing, the Veteran stated that it is hard for him to try and get a job due to his PTSD as well as the medication he takes, stating that it sometimes makes him drowsy.  Therefore, the AOJ should develop a claim for TDIU in accordance with Rice.

Finally, any outstanding medical treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  After receiving the necessary authorization, obtain and associate with the claims file all of the Veteran's relevant outstanding private and VA Medical Center treatment records.  If after making such a request, a negative response is received, this must be documented in the claims file and the Veteran must be properly informed.

2.  After any additional records are associated with the claims file, the Veteran must be afforded a VA spine examination to determine the severity and manifestations of his service-connected degenerative disc disease of the lumbar spine.  The entire electronic claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner must comment on the severity of the Veteran's lumbar spine disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant DBQ.

The examiner must test the range of motion for the lumbar spine, by recording separate sets of the range of motion test results for both active and passive motion, and in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59 and the Court's recent holding in Correia.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner must specifically express an opinion concerning whether there would be additional limitations on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  Specifically, if the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

The examiner must also describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected lumbar spine disability.  This should include consideration of the Veteran's statements during his August 2017 Board hearing. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Next, the Veteran must be afforded a VA psychiatric examination to determine the severity of his service-connected PTSD.  The entire electronic claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner must comment on the severity of the PTSD and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant DBQ.  This should include consideration of the Veteran's reported symptoms during his May 2017 Board hearing as well as a review of the March 2013 VA examination. 

The examiner must also describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected PTSD.

4.  Then, provide a VA addendum opinion to determine the nature and etiology of any current hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  This should include the referenced blood pressure readings between February and April of 2017.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

With regard to the Veteran's hypertension, the examiner should render an opinion, consistent with sound medical principles, that answers the following question: 

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is causally or etiologically related to the Veteran's military service. 

If the examiner finds that the hypertension is less likely than not the result of service, the examiner should answer the following question: 

(a)  Is it at least as likely as not (a 50 percent probability or more) that the Veteran's hypertension is either caused by or permanently aggravated by the Veteran's service-connected PTSD.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner should include a discussion of the effects of the Veteran's PTSD and back medications on his hypertension. 

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Then, provide a VA addendum opinion to determine the nature and etiology of any current erectile dysfunction.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

With regard to the Veteran's erectile dysfunction, the examiner should render an opinion, consistent with sound medical principles, that answers the following question: 

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction is causally or etiologically related to the Veteran's military service. 

If the examiner finds that the erectile dysfunction is less likely than not the result of service, the examiner should answer the following question: 

(a)  Is it at least as likely as not (a 50 percent probability or more) that the Veteran's erectile dysfunction is either caused by or permanently aggravated by the Veteran's service-connected PTSD.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner should include a discussion of the conflicting March 2013 medical opinions. 

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  This should include the September 2010 VA examination.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

With regard to the Veteran's sleep apnea, the examiner should render an opinion, consistent with sound medical principles, that answers the following question: 

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is causally or etiologically related to the Veteran's military service. 

If the examiner finds that the sleep apnea is less likely than not the result of service, the examiner should answer the following question: 

(a)  Is it at least as likely as not (a 50 percent probability or more) that the Veteran's sleep apnea is either caused by or permanently aggravated by the Veteran's service-connected PTSD.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).
	
7.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

8.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. 
§ 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or a medical opinion, as is deemed necessary.  This should include consideration of the effects of any medication the Veteran is taking for his service-connected disabilities. 

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims (including TDIU) must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





